Hooker, J.
The defendants were convicted of the offense of forgery, upon an information stating the offense as follows, viz.:
“Feloniously did utter and publish as true a certain false, forged, and counterfeited letter of attorney, which said false, forged, and counterfeited letter of attorney is as follows:
Union Iron & Steel Workers: This is to certify that the bearers are members in good standing, and are authorized to solicit *193subscriptions for our relief fund. All donations thankfully re-' ceived.
Committee: Chas. W. Harper,
H. C. Guthrie,
William Sloan.
Secretary: Jas. W. O’Brien.
Pingree & Smith, Pd. 55 00
George W. Wilson, .3 00
Meyer Binswangaub, Pd. 3 00
Mabley & Company, Pd. 5 00
—With, intent then and there to injure and defraud, they, the said John Smith and William French, at the time they so uttered and published the said false, forged, and counterfeited letter of attorney as aforesaid, then and there well knowing the same to be false, forged, and counterfeited.”
The theory of the prosecution appears to have been that there was no such organization as the “Union Iron & Steel Workers,” and we think there was testimony from which the jury might properly so find. The principal questions in the case are:
1. Whether this instrument was within the list mentioned in the statute.
2. If so, whether the fact that it was called a “letter of attorney” in the information was fatal, if it was not legally a letter of attorney.
3. Whether it was of any apparent legal effect, and so capable of being forged.
This instrument, upon Ls face, purports to give authority to the defendants to solicit and receive donations for a fund ostensibly under the control and charge of an organization. If this can properly be called a “letter of attorney;” or an “order for money,” it is within the statute. If not, the offense which the prosecutor sought to prove was more in the nature of obtaining money by false tokens and pretenses. We think it cannot be called a “letter of attorney” or an “order for money.” A letter or power of attorney is commonly understood to be a formal document authorizing some act which shall have a binding *194effect upon the person making such power of attorney. It is usually under seal, and, while (under our statute) the want of a seal might not invalidate all powers of attorney, it would not follow that every paper conferring authority upon another is a letter of attorney. So, too, an order for money has a well-understood meaning, and it would hardly include the case of one who requests or directs another to solicit and receive subscriptions. Usually such an order contains a request or direction to a third party, who is indebted to the maker of the order, to pay such money to the person named. We are of the opinion that under 1 How. Stat. § 2, it should be held that this writing was not included in the list enumerated in the statute.
The judgment of the recorder’s court is reversed, and the prisoners discharged.
The other Justices concurred.